                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                       Plaintiff,                                       8:18CR241

        vs.
                                                                          ORDER
THOMAS JANES

                       Defendant.



       This matter is before the court on the defendant’s unopposed Motion to Continue Trial
[67]. Counsel is seeking additional time to review discovery. For good cause shown,

        IT IS ORDERED that the defendant’s unopposed Motion to Continue Trial [67] is granted
as follows:

       1. The jury trial, now set for October 30, 2018, is continued to December 11, 2018.

         2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
will be served by granting this continuance and outweigh the interests of the public and the
defendant in a speedy trial. Any additional time arising as a result of the granting of this motion,
that is, the time between today’s date and December 11, 2018, shall be deemed excludable time
in any computation of time under the requirement of the Speedy Trial Act. Failure to grant a
continuance would deny counsel the reasonable time necessary for effective preparation, taking
into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

       Dated this 11th day of October 2018.

                                              BY THE COURT:

                                              s/ Michael D. Nelson
                                              United States Magistrate Judge
